UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MICHAEL ROY JOHNSON,                   )
                                       )
               Petitioner,             )
                                       )
               v.                      )                      Civil Action No. 16-0757 (RC)
                                       )
                                       )
ANDRE MATEVOUSIAN,                     )
                                       )
                                       )
               Respondent.             )


                                  MEMORANDUM OPINION

       Petitioner Michael Roy Johnson is incarcerated at the United States Penitentiary in

Atwater, California. He filed a petition for a writ of habeas corpus in the U.S. District Court for

the Central District of California, challenging his 1990 conviction in the Superior Court of the

District of Columbia. The Central District concluded that it was not the proper venue for

litigating the petition and opted to transfer the case to this Court pursuant to 28 U.S.C. §§

1404(a), 1406(a). See Transfer Order at 2, ECF No. 3 (“The Central District . . . is neither the

district of confinement nor the district of conviction.”) (citing 28 U.S.C. § 2241(d)). 1 Because

D.C. Code § 23-110(g) divests the federal courts of jurisdiction over Johnson’s petition, this case

will be dismissed for the reasons explained below.

1
    Subsection (d) applies where the “person [is] in custody under the judgment and sentence of a
State court of a State which contains two or more Federal judicial districts[.]” 28 U.S.C. §
2241(d). The District of Columbia constitutes one judicial district. 28 U.S.C. § 88. Therefore,
the basis of the transfer is flawed but not fatal to this Court’s ability to dismiss the case for want
of jurisdiction. See Mead v. Holder, 766 F. Supp. 2d 16, 22 (D.D.C.), aff'd sub nom. Seven-Sky
v. Holder, 661 F.3d 1 (D.C. Cir. 2011) (“[E]very federal court must satisfy itself of its own
subject matter jurisdiction[.]”) (citing FW/PBS, Inc. v. Dallas, 493 U.S. 215, 230-31 (1990)).




                                                  1
                                         I. BACKGROUND

        Johnson pled guilty in Superior Court to rape while armed, and he was sentenced in

November 1990 to a prison term of fifteen years to life. Pet. at 1. The District of Columbia

Court of Appeals (“DCCA”) affirmed the conviction on November 24, 1993. Id. (citing Johnson

v. United States, 633 A.2d 828 (D.C. 1993)). In that same decision, the DCCA affirmed the

Superior Court’s denial of Johnson’s collateral “motion under D.C. Code § 23-110 to withdraw

his guilty plea.” Johnson, 633 A.2d at 829. The DCCA concluded:

                   In light of what the trial court already knew at the time of Johnson's
              plea and sentencing about his mental condition, we hold that the court did
              not err in refusing to allow him to withdraw his guilty plea eight months
              after sentencing and that there was no manifest injustice in that refusal. We
              further hold that the motion to withdraw the plea under D. C. Code § 23-
              110 did not raise any new factual issues requiring a hearing, and that the
              court therefore committed no error in denying the motion without a hearing.

Id. at 833.

        In the instant petition dated February 27, 2016, petitioner claims as grounds for relief that

(1) the government “misrepresented the presence of material evidence to induce a guilty plea”;

(2) trial counsel induced “an involuntary guilty plea” by promising a sentence of three to nine

years; (3) the trial court ruled erroneously “on new factual evidence”; (4) the trial court failed to

inquire sufficiently “into petitioner’s competence and give adequate weight to [his] suicide

attempts,” in violation of due process; and (5) he was denied the effective assistance of trial

counsel, which (6) “tainted the sentencing phase of the trial.” Pet. at 2-8.

                                            II. ANALYSIS

        Under District of Columbia law, a prisoner convicted and sentenced in the Superior Court

may file a motion in that court to vacate, set aside, or correct his sentence “upon the ground that

(1) the sentence was imposed in violation of the Constitution of the United States or the laws of



                                                   2
the District of Columbia, (2) the court was without jurisdiction to impose the sentence, (3) the

sentence was in excess of the maximum authorized by law, [or] (4) the sentence is otherwise

subject to collateral attack[.]” D.C. Code § 23-110(a). Section 23-110 also states that a

prisoner’s habeas petition “shall not be entertained by . . . any Federal . . . court if it appears that

[he] has failed to make a motion for relief under [D.C. Code § 23-110] or that the Superior Court

has denied him relief, unless it also appears that the remedy by motion is inadequate or

ineffective to test the legality of his detention.” Id. § 23-110(g).

        Considered “analogous” to the remedy available to federal prisoners under 28 U.S.C.

§ 2255, Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998), “[t]he section 23-110 remedy

was designed ‘to vest the Superior Court with exclusive jurisdiction over most collateral

challenges by prisoners sentenced in that court,’” Whoie v. Warden, Butner Fed. Medical Ctr.,

891 F. Supp. 2d 2 (D.D.C. 2012) (quoting Williams v. Martinez, 586 F.3d 995, 1000 (D.C. Cir.

2009)). Therefore, “[i]n order to collaterally attack his sentence in an Article III court a District

of Columbia prisoner faces a hurdle that a federal prisoner does not.” Byrd v. Henderson, 119
F.3d 34, 36-37 (D.C. Cir. 1997) (per curiam). In addition, unlike prisoners sentenced in state

courts, “a District of Columbia prisoner has no recourse to a federal judicial forum unless the

local remedy is inadequate or ineffective to test the legality of his detention.” Garris v. Lindsay,

794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986) (footnote and internal quotation

marks omitted).

        The Court of Appeals has interpreted § 23-110(g) as “only divest[ing] federal courts of

jurisdiction to hear habeas petitions by prisoners who could have raised viable claims pursuant to

section 23-110(a).” Williams, 586 F.3d at 998. All of the grounds asserted in the instant petition

present viable claims under D.C. Code § 23-110. See Saunders v. United States, 72 F. Supp. 3d
3
105, 109-10 (D.D.C. 2014) (noting that “petitioner’s claims arise from alleged trial errors, and

each could have been raised in the Superior Court by motion under § 23-110”); Reyes v. Rios,

432 F. Supp. 2d 1, 3 (D.D.C. 2006) (“Section 23-110 provided the petitioner with a vehicle for

challenging his conviction based on the alleged ineffectiveness of his trial counsel.”); Johnson,
633 A.2d at 831 (“section 23-110 authorizes a convicted defendant to file a motion to vacate his

sentence” imposed following a guilty plea); Williams v. U.S., 656 A.2d 288, 293 n.6 (D.C. 1995)

(“The standard [for considering a motion to withdraw a guilty plea under Super.Ct.Crim.R.

32(e)] is the same . . . if the issue is instead analyzed under the post-conviction statute, D.C.

Code § 23-110.”); see also Williams v. U.S., 408 A.2d 996, 998 (D.C. 1979) (remanding for

hearing on § 23-110 motion to vacate sentence upon holding “that the record particularly the plea

proceeding transcript does not effectively rebut the appellant’s allegation that his plea was

induced by promises made by his counsel”). And the mere fact that the D.C. courts denied

Johnson’s § 23-110 motion, see Johnson, 633 A.2d at 831-33, does not render the remedy

inadequate or ineffective, particularly since he was provided “a full and fair opportunity to

litigate a colorable claim in the District of Columbia courts.” Garris, 794 F.2d at 727; see

Mackall v. Wilson, 32 F. Supp. 3d 76, 79 (D.D.C. 2014), quoting Wilson v. Office of

Chairperson, D.C. Bd. of Parole, 892 F. Supp. 277, 280 (D.D.C. 1995) (“A petitioner may not

complain that the remedies provided him by D. C. Code § 23-110 are inadequate merely because

he was unsuccessful when he invoked them.”); Perkins v. Henderson, 881 F. Supp. 55, 60 n.5

(D.D.C. 1995) (same). Accordingly, this habeas action is dismissed for want of jurisdiction. 2

                                                       ________/s/____________
                                                       RUDOLPH CONTRERAS
                                                       United States District Judge
Date: May 19, 2016
2
    A separate Order accompanies this Memorandum Opinion.


                                                  4